IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-83,961-01


                   EX PARTE GERALD WAYNE JOHNSON II, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 2-14-122-A IN THE 439TH DISTRICT COURT
                            FROM ROCKWALL COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of engaging in

organized criminal activity and sentenced to eighteen years’ imprisonment. He did not appeal his

conviction.

        Applicant contends, among other things, that trial counsel allowed him to plead guilty even

though there was no evidence of “organized crime.” Applicant has alleged facts that, if true, might

entitle him to relief. Strickland v. Washington, 466 U.S. 668 (1984); Ex parte Patterson, 993
                                                                                                      2
S.W.2d 114, 115 (Tex. Crim. App. 1999). In these circumstances, additional facts are needed. As

we held in Ex parte Rodriguez, 334 S.W.2d 294, 294 (Tex. Crim. App. 1960), the trial court is the

appropriate forum for findings of fact. The trial court shall order counsel to respond to Applicant’s

claim and state what evidence indicated that Applicant was guilty of engaging in organized criminal

activity. The trial court may use any means set out in TEX . CODE CRIM . PROC. art. 11.07, § 3(d).

       If the trial court elects to hold a hearing, it shall determine whether Applicant is indigent.

If Applicant is indigent and wishes to be represented by counsel, the trial court shall appoint an

attorney to represent him at the hearing. TEX . CODE CRIM . PROC. art. 26.04.

       The trial court shall make findings of fact and conclusions of law as to whether counsel’s

conduct was deficient and Applicant would have insisted on a trial but for her alleged deficient

conduct. See Hill v. Lockhart, 474 U.S. 52 (1985). The trial court shall also make any other findings

and conclusions that it deems relevant and appropriate to the disposition of Applicant’s claim for

habeas corpus relief.

       This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time shall

be obtained from this Court.



Filed: November 4, 2015
Do not publish